Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
1.	This application repeats a substantial portion of prior Application No. 16/738916, filed 12/21/20, and adds disclosure not presented in the prior application. Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application. Other prior applications do not disclose, for example, at least a first cushioning material, a second cushioning material, etc. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1-3, 11, 18-19, 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suri (US Patent 9,853,405).
As to claim 1, Suri teaches a furniture system (Figs, 5A & 5B, furniture system 1) that provides an electrical charging system for charging an electrical device (Fig. 5A, an electrical charging system 10 for charging an electrical device), the furniture system comprising:
a base  (Fig. 5B, a base below electrical device 10 and on which the first and second cushions 2 lie on) comprising a base frame (Fig. 5B, a base frame above and in a dashed line a base frame), the base providing a seating surface (Fig. 5B, the base provides a seating surface which is the top surface of the base on which two cushions           lie);
a transverse member (Fig. 5B, a transverse member are the armrests on either side of the two cushions 2) providing at least one of a backrest or armrest (Fig. 5B, the transverse member provide two armrests), the transverse member (Fig. 5B, a transverse member are the armrests on either side of the two cushions 2) comprising a transverse member frame (Fig. 5B, right below, at the same height as the base frame, on the left-hand side of the further system 1, a transverse member frame is seen, on which the transverse member lies);
a first cushioning material (Fig. 5B, left-hand side 2 a first cushioning material) and a second cushioning material (right-hand side 2, Fig. 5B – a second cushioning material), the second cushioning material being mounted on the transverse member frame or the base frame (Fig. 5B, the second cushioning material, right-hand side cushioning material is mounted on the based frame via the base); and
an induction charger (Fig. 5A, an induction charger 25 in device 10) comprising an induction coil (col. 3, lines 60-67 - the transformer 25 include functionality for performing wireless or induction charging of a portable device. The transformer include or comprise two induction coils capable of generating an electromagnetic field that transfers energy from the power module 20 to a portable electronic device without requiring the device to be physically plugged in; induction charger 25 comprises two induction coils), the induction coil embedded between the first cushioning material and the second cushioning material (Fig. 5B, the electrical charging system 10 is embedded between the first and second cushioning material and therefore the induction coil is also embedded between the first and second cushioning material) so as to provide induction charging to an electrical device positioned adjacent to the first cushioning material (Fig. 5B, the top surface 21a of the electrical charging system 10 is adjacent the first cushioning material and therefore is able to provide induction charging to an electrical device positioned adjacent to the first cushioning material),
wherein the induction charger is hidden so as to not be seen by a user of the furniture system (Fig. 5B, the induction charger is beneath the top wall 21a, of the electrical charging system 10 and therefore hidden to a user).
As to claim 2, Suri teaches the furniture system of claim 1, wherein a charging surface is located adjacent to the induction charger (Fig. 5A a charging surface 21a, the top wall of the electrical charging system 10 and is located adjacent to the induction charger) such that the induction charger provides induction charging to the electrical device when the electrical device is positioned adjacent to the charging surface (Fig. 5A, an induction charger is capable of providing induction charging to an electrical device when the electrical device is positioned adjacent to the charging surface 21a).
As to claim 3, Suri teaches the furniture system of claim 2, wherein the charging surface (Fig. 5A, 21a – a charging surface) is on or proximate to the first cushioning material (Figs. 5A & 5B the charging surface 21a is proximate to the first cushioning material).
As to claim 11, Suri teaches the furniture system of claim 1, wherein the first cushioning material has a first depth (Fig. 5B – first cushioning material, the left-hand side 2 has a first depth), and the second cushioning material has a second depth (Fig. 5B – second cushioning material, the right-hand side 2 has a second depth), and wherein the first depth is the same as the second depth (Fig. 5B – first and second depth is the same).
As to claim 18, Suri teaches the furniture system of claim 1, wherein the induction charger (Fig. 5A – induction charger 25) further comprises an electrical cord (Fig. 5A – electrical cord 22) in electrical communication with the induction coil (col. 3, lines 60-67; Fig. 5A – transformer 25 includes functionality for performing wireless or induction charging of a portable device. The transformer comprises two induction coils capable of generating an electromagnetic field that transfers energy from the power module 20 to a portable electronic device without requiring the device to be physically plugged in; via the electricity that transfers through the electrical cord to the induction coils ).  
As to claim 19, Suri teaches a furniture system (Figs. 5A&5B – furniture system 1) that provides an electrical charging system for charging an electrical device (Fig. 5A – an electrical charging system 10 for charging an electrical device), the furniture system comprising:
a base (Fig. 5B, a base below electrical device 10 and on which the first and second cushions 2 lie on) comprising a base frame (Fig. 5B, a base frame above and in a dashed line a base frame), the base providing a seating surface (Fig. 5B, the base provides a seating surface which is the top surface of the base on which two cushions           lie);
a transverse member (Fig. 5B, a transverse member are the armrests on either side of the two cushions 2) providing at least one of a backrest or armrest (Fig. 5B, the transverse member provide two armrests), the transverse member (Fig. 5B, a transverse member are the armrests on either side of the two cushions 2) comprising a transverse member frame (Fig. 5B, right below, at the same height as the base frame, on the left-hand side of the further system 1, a transverse member frame is seen, on which the transverse member lies); a first cushioning material (Fig. 5B, left-hand side 2 a first cushioning material) and a second cushioning material (right-hand side 2, Fig. 5B – a second cushioning material); and
an induction charger (Fig. 5A, an induction charger 25) comprising an induction coil (col. 3, lines 60-67 - the transformer 25 include functionality for performing wireless or induction charging of a portable device. The transformer include or comprise two induction coils capable of generating an electromagnetic field that transfers energy from the power module 20 to a portable electronic device without requiring the device to be physically plugged in; induction charger 25 comprises two induction coils), the induction coil embedded between the first cushioning material and the second cushioning material (Fig. 5B, the electrical charging system 10 is embedded between the first and second cushioning material and therefore the induction coil is also embedded between the first and second cushioning material) so as to provide induction charging to an electrical device positioned adjacent to the first cushioning material (Fig. 5B, the top surface 21a of the electrical charging system 10 is adjacent the first cushioning material and therefore is able to provide induction charging to an electrical device positioned adjacent to the first cushioning material),
wherein the induction charger is hidden so as to not be seen by a user of the furniture system (Fig. 5B, the induction charger is beneath the top wall 21a, of the electrical charging system 10 and therefore hidden to a user).
As to claim 23, Suri teaches the furniture system of claim 19, wherein positioning the induction charger  (Fig. 5A – induction charger 25) between the first cushioning material and the second cushioning material secures the induction charger in place (Figs. 5A&5B; col. 4, lines 14-22 – a plurality of ridges 32 disposed along the first and/or second side surfaces of the fin body. The ridges constructed from an identical material as the fin body, or from any number of different materials such as rubber. the shape and/or material of the ridges can assist the fin to remain affixed between the cushions in order to prevent the device from moving or shifting during operation) such that the induction charger is not permanently or semi-permanently coupled to the transverse member (Fig. 5B – the induction charger is not permanently or semi-permanently coupled to the transverse members).
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 4-6, 20-21 rejected under 35 U.S.C. 103 as being unpatentable over Suri (US Patent 9,853,405) in view of Svilar (2014/0272266) and Byrne et al. (2017/0317458).
	As to claim 4, Suri does not explicitly discuss the furniture system of claim 1 wherein the charging surface is on a cover mounted over the first cushioning material such that the cover is also mounted over the induction charger.
Svilar teaches a first cushioning material (Fig. 1, 4) comprises an inner cover (Fig. 1, an inner cover 2) mounted on the first cushioning material (Fig. 1, a first cushioning material 4) and an outer cover (Fig. 1, outer cover 1).
Byrne teaches the wireless power transmitter is positioned in the cover interior and directs wireless electrical power through an upper surface of the cover in order to charge a portable electronic device positioned atop the cover ([0005]).
It would have been obvious to incorporate the teachings of Svilar and Byrne into the teachings of Suri for the purpose of having the charging surface on the cover is charged by the induction charger in order that a user may inductively charge an electronic device while using the furniture.
As to claim 5, Byrne teaches the system of claim 4 wherein the wireless power transmitter is positioned in the cover interior and directs wireless electrical power through an upper surface of the cover in order to charge a portable electronic device positioned atop the cover ([0005]); and Svilar teaches an outer cover that covers an inner cover mounted on the first cushioning material (Fig. 1, outer cover 1, an inner cover 2, cushioning material 4).
As to claim 6, Svilar teaches the furniture system of claim 5 wherein the outer cover is selectively mounted on the inner cover (Fig. 1 - outer cover 1, an inner cover 2).
As to claim 20, Suri does not explicitly discuss the furniture system of claim 19, wherein the furniture system further comprises a cover mounted over the first cushioning material, such that the electrical device positioned on the cover is charged by the induction charger.
Svilar teaches a first cushioning material (Fig. 1, 4) comprises an inner cover (Fig. 1, an inner cover 2) mounted on the cushioning material (Fig. 1, a cushioning material 4) and an outer cover (Fig. 1, outer cover 1).
Byrne teaches the wireless power transmitter is positioned in the cover interior and directs wireless electrical power through an upper surface of the cover in order to charge a portable electronic device positioned atop the cover ([0005]).
It would have been obvious to incorporate the teachings of Svilar and Byrne into the teachings of Suri for the purpose of having an electrical device positioned on the cover is charged by the induction charger in order that a user may inductively charge an electronic device while using the furniture.
As to claim 21, Svilar teaches the system of claim 20 wherein a first cushioning material (Fig. 1, 4) comprises an inner cover (Fig. 1, an inner cover 2) mounted on the first cushioning material (Fig. 1, a first cushioning material 4) and an outer cover (Fig. 1, outer cover 1) and further teaches covering material as described herein is comprised of an outer layer (1), and of an inner layer (2).

6.	Claims 8-10, 14-15, 25-29, 32 are rejected under 35 U.S.C. 103 as being unpatentable over Suri (US Patent 9,853,405).
As to claim 8, Suri teaches the furniture system of claim 1, wherein the first cushioning material has a first depth (Fig. 5B – first cushioning material, the left-hand side 2 has a first depth), and the second cushioning material has a second depth (Fig. 5B – second cushioning material, the right-hand side 2 has a second depth). While Suri does not explicitly discuss the second depth of the second cushioning material is at least 10 mm. Optimizing size, shape, and angle(s) is within the ordinary skill of one in the art. According, it would have been obvious before the effective filing date of the claimed invention to have optimized the depth of the second cushioning material to be at least 10mm, in order to increase comfort for users of different physical shape.
As to claim 9, Suri teaches the furniture system of claim 1, wherein, when no force is applied to the charging surface, a combination of at least the first cushioning material and the second cushioning material is in an uncompressed state (Fig. 5B – when an electronic device or no force is present on the charging surface, 21a, the cushioning material will not be compressed, as compression only occurs when a force is directly or indirectly applied to an object), wherein, when a force is applied to the charging surface, the combination is in a compressed state, and wherein, when the combination is in the compressed state (Figs. 5A & 5B – how the electrical charging device is sandwiched between the first and second cushioning material, and the bottom portion of the electrical charging device is seen being held by the first and second cushioning material, and therefore, when a force or appliance is placed on charging surface 21a, it will lead to a compression of the first and second cushioning material), a thickness of the combination in the compressed state is variable (Fig. 5B – the compressed state of the first and second cushioning material will be variable based on the weight of the electronic device placed on the charging surface or the force applied) and it would have been obvious that it may be less than 75% of a thickness of the combination when in the uncompressed state depending on the weight of the electronic device or force applied (Fig. 5B – depending on the weight of the electronic device or force applied, the compression may be less than 75% of a thickness of the combination when in the uncompressed state).
As to claim 10, Suri teaches the furniture system of claim 1, wherein the first cushioning material has a first depth (Fig. 5B – first cushioning material, the left-hand side 2 has a first depth), and the second cushioning material has a second depth (Fig. 5B – second cushioning material, the right-hand side 2 has a second depth). While Suri does not explicitly discuss the first depth is different than the second depth. It is well-known in the art the routine experimentation and various experimental design choices could have been used to have arrived at the first depth being different than the second depth.  Accordingly, it would have been obvious before the effective filing date of the claimed invention to have arrived at the first depth being different than the second depth, in order to increase comfort for users of different physical shape to choose between which cushioning material to sit on, while using the furniture system.
As to claim 14, Suri teaches the furniture system of claim 1, wherein the first cushioning material has a first depth (Fig. 5B – first cushioning material, the left-hand side 2 has a first depth), and the second cushioning material has a second depth (Fig. 5B – second cushioning material, the right-hand side 2 has a second depth). While Suri does not explicitly discuss the first depth is smaller than the second depth. It is well-known in the art the routine experimentation and various experimental design choices could have been used to have arrived at the first depth being smaller than the second depth.  Accordingly, it would have been obvious before the effective filing date of the claimed invention to have arrived at the first depth being smaller than the second depth, in order to increase comfort for users of different physical shape to choose between which cushioning material to sit on, while using the furniture system.
As to claim 15, Suri teaches the furniture system of claim 1, wherein the first cushioning material has a first depth (Fig. 5B – first cushioning material, the left-hand side 2 has a first depth), and the second cushioning material has a second depth (Fig. 5B – second cushioning material, the right-hand side 2 has a second depth). While Suri does not explicitly discuss the first depth is larger than the second depth. It is well-known in the art the routine experimentation and various experimental design choices could have been used to have arrived at the first depth being larger than the second depth.  Accordingly, it would have been obvious before the effective filing date of the claimed invention to have arrived at the first depth being larger than the second depth, in order to increase comfort for users of different physical shape to choose between which cushioning material to sit on, while using the furniture system.
As to claim 25, Suri teaches a furniture system (Figs, 5A & 5B, furniture system 1) that provides an electrical charging system for charging an electrical device (Fig. 5A, an electrical charging system 10 for charging an electrical device), the furniture system comprising:
a base (Fig. 5B, a base below electrical device 10 and on which the first and second cushions 2 lie on) comprising a base frame (Fig. 5B, a base frame above and in a dashed line a base frame), the base providing a seating surface (Fig. 5B, the base provides a seating surface which is the top surface of the base on which two cushions           lie);
a transverse member (Fig. 5B, a transverse member are the armrests on either side of the two cushions 2) providing at least one of a backrest or armrest (Fig. 5B, the transverse member provide two armrests), the transverse member (Fig. 5B, a transverse member are the armrests on either side of the two cushions 2) comprising a transverse member frame (Fig. 5B, right below, at the same height as the base frame, on the left-hand side of the further system 1, a transverse member frame is seen, on which the transverse member lies);
a first cushioning material (Fig. 5B, left-hand side 2 a first cushioning material) and a second cushioning material (right-hand side 2, Fig. 5B – a second cushioning material), the first cushioning material second cushioning material being mounted on the transverse member frame or the base frame (Fig. 5B, the first cushioning material, the left-hand side cushioning material 2, and the second cushioning material 2, right-hand side cushioning material is mounted on the based frame via the base); and
an induction charger (Fig. 5A, an induction charger 25) comprising an induction coil (col. 3, lines 60-67 - the transformer 25 include functionality for performing wireless or induction charging of a portable device. The transformer include or comprise two induction coils capable of generating an electromagnetic field that transfers energy from the power module 20 to a portable electronic device without requiring the device to be physically plugged in; induction charger 25 comprises two induction coils), the induction coil embedded between the first cushioning material and the second cushioning material (Fig. 5B, the electrical charging system 10 is embedded between the first and second cushioning material and therefore the induction coil is also embedded between the first and second cushioning material) so as to provide induction charging to an electrical device positioned adjacent to the first cushioning material (Fig. 5B, the top surface 21a of the electrical charging system 10 is adjacent the first cushioning material and therefore is able to provide induction charging to an electrical device positioned adjacent to the first cushioning material),
wherein the induction charger is hidden so as to not be seen by a user of the furniture system (Fig. 5B, the induction charger is beneath the top wall 21a, of the electrical charging system 10 and therefore hidden to a user); and wherein the first cushioning material is disposed along a first side of the induction charger (Fig. 5B – the first cushioning material is disposed along the left side of the induction charger), the second cushioning material is disposed along a second side of the induction charger (Fig. 5B – the second cushioning material is disposed along a second side of the induction charger), and a third cushioning material is disposed along a third side of the induction charger (col. 4, lines 14-22 - a plurality of ridges 32 disposed along the first and/or second side surfaces of the fin body. The ridges constructed from an identical material as the fin body, or from any number of different material such as rubber. In either instance, the shape and/or material of the ridges can assist the fin to remain affixed between the cushions, in order to prevent the device from moving or shifting during operation Figs. 5A & 5B – the ridges 32 of the electrical charging system 10 position the induction charger between the first and second cushioning material; a third cushioning material, the fin, made of rubber that is a cushion, disposed along the bottom side of the induction charger) . Suri does not explicitly discuss a fourth cushioning material is disposed along a fourth side of the induction charger. It is well known in the art the duplication and elimination of parts could have been used to have arrived at a fourth cushioning material. Accordingly, it would have been obvious before the effective filing date of the claimed invention to have arrived a fourth cushioning material, which is a duplication cushion 2 disposed on the rear side of the induction charger, in order to further stabilize the induction charger in place while use, increase comfort of users using the furniture system, and reduce the chances of user’s potentially sitting on induction charger, when using the furniture system.
As to claim 26, Suri teaches the furniture system of claim 25, wherein a charging surface is located adjacent to the induction charger (Fig. 5A a charging surface 21a, the top wall of the electrical charging system 10 and is located adjacent to the induction charger) such that the induction charger provides induction charging to the electrical device when the electrical device is positioned adjacent to the charging surface (Fig. 5A, an induction charger is capable of providing induction charging to an electrical device when the electrical device is positioned adjacent to the charging surface 21a).
As to claim 27, Suri teaches the furniture system of claim 26, wherein the first cushioning material is separate from the charging surface (Figs. 5A&5B – first cushioning material, left-hand side 2 and Fig. 5B is separate from the charging surface 21a).
As to claim 28, Suri does not explicitly discuss the furniture system of claim 26, wherein the first cushioning material is integral with the charging surface. However, Suri teaches the first cushioning material is slightly below the charging surface 21a (Figs. 5A&5B – the first cushion material, left-hand side 2 and Fig. 5B, slightly below the charging surface 21a) It would have been obvious to have the cushioning material is integral with the charging surface in order to provide more contact between the integral charging surface and the electronic device placed on top of the charging surface.
As to claim 29, Suri teaches the furniture system of claim 26, wherein the first cushioning material is below the charging surface (Figs. 5A&5B – the first cushion material, left-hand side 2 and Fig. 5B, slightly below the charging surface 21a).
As to claim 32, Suri teaches the furniture system of claim 26, wherein the first cushioning material is positioned proximate to the charging surface (Figs. 5A & 5B – the first cushioning material, left-hand side 2; Fig. 5B, is positioned proximate to the charging surface 21a), and wherein the first cushioning material is within at least 30 mm of the charging surface (Fig. 5B – the first cushioning material, left-hand side 2, abuts the wall of the electrical charging system 10 and is within at least 30mm of the charging surface 21a, taken horizontally across the page).

7.	Claims 7, 13, 16-17, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Suri (US Patent 9,853,405) in view of Svilar (2014/0272266).
As to claim 7, Suri teaches an induction charger (Fig. 5A, an induction charger 25 in device 10) comprising an induction coil (col. 3, lines 60-67 - the transformer 25 include functionality for performing wireless or induction charging of a portable device. The induction coil embedded between the first cushioning material and the second cushioning material (Fig. 5B, the electrical charging system 10 is embedded between the first and second cushioning material and therefore the induction coil is also embedded between the first and second cushioning material) so as to provide induction charging to an electrical device positioned adjacent to the first cushioning material (Fig. 5B, the top surface 21a of the electrical charging system 10 is adjacent the first cushioning material and therefore is able to provide induction charging to an electrical device positioned adjacent to the first cushioning material). Suri does not explicitly discuss the furniture system further comprises an inner cover mounted on the first cushioning material and an outer cover selectively mounted on the inner cover, such that the induction charger provides induction charging to the electrical device positioned adjacent to the outer cover.
Svilar teaches a first cushioning material (Fig. 1, 4) comprises an inner cover (Fig. 1, inner cover 2) mounted on the first cushioning material (Fig. 1, a first cushioning material 4) and an outer cover (Fig. 1, outer cover 1) and further teaches covering material as described herein is comprised of an outer layer (1) and inner layer (2), The outer layer is comprised of at least one skin friendly material prone to change shape under environmental influences such as rain, moisture, water from waves or other exposure to water or moisture, and further influences of sun or other heat. Combination of these harmful exposure would change leather or cotton, stretch it, shrink it, make it dry, even brittle. This outer layer is connected to the inner layer which is comprised of material essentially resistant to shape change under environmental influence such as for example a mesh made of glass fibers, or mesh made of polyester, or nylon, or other types of manmade materials ([0015]).
It would have been obvious before the effective filing date of the claimed invention to incorporate the Svilar into the teachings of Suri to have an inner cover mounter on the cushioning material and have an outer cover and the induction charger provides induction charging to the electrical device would be adjacent to the outer cover  for the purpose of improving overall comfort for user’s utilizing the first cushioning material and the furniture system as a whole.
As to claim 13, Suri does not explicitly discuss the furniture system of claim 1, wherein the first cushioning material is separate Page 91Docket No. 15605.171.1.1.2.1.1from and abuts a cover that covers the first cushioning material.
Svilar teaches a first cushioning material (4, Fig. 1 – a first cushioning material) is separate from and abuts a cover (Fig. 1, cover 1) that covers the first cushioning material (covering material as described herein is comprised of an outer layer and of an inner layer; the outer layer is comprised of at least one skin friendly material prone to change shape under environmental influences such as rain, moisture, water from waves or other exposure to water or moisture, and further influences of sun or other heat. Combination of these harmful exposures would change leather or cotton, stretch it, shrink it, make it dry, even brittle [15]; a cover increases comfort and durability of the cushioning material as a whole).
It would have been obvious before the effective filing date of the claimed invention to incorporate the Svilar into the teachings of Suri to have a first cushioning material that is separate from and abuts a cover that covers the first cushioning material, in order to improve overall comfort for user’s utilizing the first cushioning material and the furniture system as a whole.
As to claim 16, Suri does not explicitly discuss the furniture system of claim 1, wherein the first cushioning material comprises foam padding.
Svilar teaches the padding (4) would be preferably of highly water-permeable, non-retentive, non-moisture storing foam [0024]; the first cushioning material comprises a foam padding.
It would have been obvious before the effective filing date of the claimed invention to incorporate the Svilar into the teachings of Suri to have the first cushioning material comprise foam padding in order to improve overall comfort for user’s utilizing the first cushioning material and the furniture system as a whole.
As to claim 17, Suri does not explicitly discuss the furniture system of claim 16, wherein the second cushioning material also comprises foam padding.
Svilar teaches the padding (4) would be preferably of highly water-permeable, non-retentive, non-moisture storing foam [0024]; the second cushioning material comprises a foam padding.
It would have been obvious before the effective filing date of the claimed invention to incorporate the Svilar into the teachings of Suri to have the second cushioning material comprise foam padding in order to improve overall comfort for user’s utilizing the second cushioning material and the furniture system as a whole.\
As to claim 24, Suri teaches the furniture system of claim 19 further comprises the induction charger is adjacent the first cushioning material (Fig. 5B – the induction charger 25 is adjacent the first cushioning material, left-hand side 2). Suri does not explicitly discuss the furniture system further comprises an inner cover mounted on the first cushioning material and an outer cover selectively mounted on Page 93Docket No. 15605.171.1.1.2.1.1the inner cover, such that the induction charger provides induction charging to the electrical device positioned adjacent to the outer cover.
Svilar teaches a first cushioning material (Fig. 1, 4) comprises an inner cover (Fig. 1, an inner cover 2) mounted on the first cushioning material (Fig. 1, a first cushioning material 4) and an outer cover (Fig. 1, outer cover 1) and further teaches covering material as described herein is comprised of an outer layer (1), and of an inner layer (2). The outer layer (1) is comprised of at least one skin friendly material prone to change shape under environment influences such as rain, moisture, water from waves or other exposure to water or moisture, and further influences of sun or other heat. Combination of these harmful exposures would change leather or cotton, stretch it, shrink it, make it dry, even brittle. This outer layer (1) is connected to the inner layer (2) which is comprises of material essentially resistant to shape change under environmental influence such as for example a mesh made of glass fibers, or mesh made of polyester, or nylon, or other types of manmade materials [0015].
It would have been obvious before the effective filing date of the claimed invention to incorporate the Svilar into the teachings of Suri to have an inner cover mounted on the cushioning material and have an outer cover and the induction charger provides induction charging to the electrical device would be adjacent to the outer cover in order to improve overall comfort for user’s utilizing the first cushioning material and the furniture system as a whole.

8.	Claims 12, 31, 33-34 rejected under 35 U.S.C. 103 as being unpatentable over Suri (US Patent 9,853,405) in view of Metcalf et al. (2012/0026724).
As to claim 12, Suri teaches a first cushioning material (Fig. 5B, left-hand side 2 a first cushioning material) and a second cushioning material (right-hand side 2, Fig. 5B – a second cushioning material), the second cushioning material being mounted on the transverse member frame or the base frame (Fig. 5B, the second cushioning material, right-hand side cushioning material is mounted on the based frame via the base); and
an induction charger (Fig. 5A, an induction charger 25 in device 10) comprising an induction coil (col. 3, lines 60-67 - the transformer 25 include functionality for performing wireless or induction charging of a portable device. The transformer include or comprise two induction coils capable of generating an electromagnetic field that transfers energy from the power module 20 to a portable electronic device without requiring the device to be physically plugged in; induction charger 25 comprises two induction coils), the induction coil embedded between the first cushioning material and the second cushioning material (Fig. 5B, the electrical charging system 10 is embedded between the first and second cushioning material and therefore the induction coil is also embedded between the first and second cushioning material). Suri does not explicitly discuss the furniture system of claim 1 wherein the first cushioning material has a charging surface on which the electrical device is placed.
	Metcalf teaches location of energy sources which create hot spots corresponding to primary coils positioned below the working surface provides induction charging to the electrical device when the electrical device is positioned on the charging surface of the working surface (at least Figs. 40-42).
	It would have been obvious to incorporate the teachings of Metcalf into the teachings of Suri to have the cushioning material has a charging surface on which the electrical device is placed for the purpose of gaining the advantages of providing a convenient charging source so that a user may inductively charge an electronic device while using the furniture.
As to claim 31, Suri teaches the furniture system of claim 26, wherein the charging surface (21a, Fig. 5A – a charging surface) is on or proximate to the first cushioning material (Figs. 5A & 5B the charging surface 21a is proximate to the first cushioning material). Suri does not explicitly discuss the charging surface is on a cover that is selectively mounted over the first cushioning material. Metcalf teaches location of energy sources which create hot spots corresponding to primary coils positioned below the working surface provides induction charging to the electrical device when the electrical device is positioned on the charging surface of the working surface (at least Figs. 40-42). 	It would have been obvious to incorporate the teachings of Metcalf into the teachings of Suri to have the cushioning material has a charging surface on a cover mounted over the first cushioning material for the purpose of gaining the advantages of providing a convenient charging source so that a user may inductively charge an electronic device while using the furniture.
As to claim 33, Suri teaches a first cushioning material (Fig. 5B, left-hand side 2 a first cushioning material) and a second cushioning material (right-hand side 2, Fig. 5B – a second cushioning material), the second cushioning material being mounted on the transverse member frame or the base frame (Fig. 5B, the second cushioning material, right-hand side cushioning material is mounted on the based frame via the base); and
 an induction charger (Fig. 5A, an induction charger 25 in device 10) comprising an induction coil (col. 3, lines 60-67 - the transformer 25 include functionality for performing wireless or induction charging of a portable device. The transformer include or comprise two induction coils capable of generating an electromagnetic field that transfers energy from the power module 20 to a portable electronic device without requiring the device to be physically plugged in; induction charger 25 comprises two induction coils). Suri does not explicitly discuss the furniture system of claim 33, wherein the charging surface is an outer surface of an outer cover mounted over the base frame or the transverse member frame.
Metcalf teaches induction coils defining hot-spots on the working surface of the table (Fig. 34 and related texts) and the working surface comprise a coatings and veneers layer; a veneer 706 layer and a translucent layer 704 (Figs. 61-62), when the electronic devices are resting on the work surface the primary coils integrated into the work surface to in turn enable electromagnetic energy emitted from the primary coils to pass through the coatings and veneers and reach the secondary coils ([0065]); and an induction charger mounted within the furniture assembly (Fig. 53, [0065-0066] - primary coil 358 (induction charger) mounted within furniture component 502) and the source of the energy, i.e. the location of the primary coil when integrated into an article of furniture and hot-spot indicators are desirable to assist in positioning electronic devices proximally to the hot-spots ([0039-0040]).
It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Metcalf into the teachings of Suri for the purpose of having a more efficient and comfortable furniture system with electrical charging system.
As to claim 34, Metcalf teaches the furniture system of claim 33, wherein an inner cover is underneath the outer cover (Figs. 61-62 – a veneer layer 706 and a translucent layer 704), and the inner cover mounted over the primary coil and the outer cover has a surface located adjacent to the primary coil (Fig. 63 and related texts – a veneer cover 706 over primary coil 708 and translucent cover 704); Suri teaches a first cushioning material (Fig. 5B, left-hand side 2 a first cushioning material) and a second cushioning material (right-hand side 2, Fig. 5B – a second cushioning material), the second cushioning material being mounted on the transverse member frame or the base frame (Fig. 5B, the second cushioning material, right-hand side cushioning material is mounted on the based frame via the base); and Svilar teaches a first cushioning material (Fig. 1, 4) comprises an inner cover (Fig. 1, an inner cover 2) mounted on the first cushioning material (Fig. 1, a first cushioning material 4) and an outer cover (Fig. 1, outer cover 1).

9.	Claims 22, 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over Suri (US Patent 9,853,405) in view of Andrix et al. (2017/0135490).
	As to claim 22, Suri does not explicitly discuss the furniture system of claim 19 wherein the second cushioning material is mounted on the transverse member frame.
Andrix teaches transverse member or armrest 124 that has cushion on top and inside the transverse member (Fig. 7B).
It would have been obvious before the effective filing date of the claimed invention to incorporate the Andrix into the teachings of Suri to have the second cushioning material being mounted on the transverse member frame in order to have a comfortable armrest for users to rest their arms on.
As to claim 36, Suri teaches a furniture system (Figs, 5A & 5B, furniture system 1) that provides an electrical charging system for charging an electrical device (Fig. 5A, an electrical charging system 10 for charging an electrical device), the furniture system comprising:
a base (Fig. 5B, a base below electrical device 10 and on which the first and second cushions 2 lie on) comprising a base frame (Fig. 5B, a base frame above and in a dashed line a base frame), the base providing a seating surface (Fig. 5B, the base provides a seating surface which is the top surface of the base on which two cushions           lie);
a transverse member (Fig. 5B, a transverse member are the armrests on either side of the two cushions 2) providing at least one of a backrest or armrest (Fig. 5B, the transverse member provide two armrests), the transverse member (Fig. 5B, a transverse member are the armrests on either side of the two cushions 2) comprising a transverse member frame (Fig. 5B, right below, at the same height as the base frame, on the left-hand side of the further system 1, a transverse member frame is seen, on which the transverse member lies); a first cushioning material (Fig. 5B, left-hand side 2 a first cushioning material) and a second cushioning material (right-hand side 2, Fig. 5B – a second cushioning material);
an outer cover that is selectively mounted over the first cushioning material (Figs. 2, 3B, 5B – outer cover cushion); and
an induction charger (Fig. 5A, an induction charger 25 in device 10) comprising an induction coil (col. 3, lines 60-67 - the transformer 25 include functionality for performing wireless or induction charging of a portable device. The transformer include or comprise two induction coils capable of generating an electromagnetic field that transfers energy from the power module 20 to a portable electronic device without requiring the device to be physically plugged in; induction charger 25 comprises two induction coils), the induction coil embedded between the first cushioning material and the second cushioning material (Fig. 5B, the electrical charging system 10 is embedded between the first and second cushioning material and therefore the induction coil is also embedded between the first and second cushioning material),
wherein the induction charger is hidden so as to not be seen by a user of the furniture system (Fig. 5B, the induction charger is beneath the top wall 21a, of the electrical charging system 10 and therefore hidden to a user).
Suri does not explicitly discuss the second cushioning material being mounted on the transverse member frame; and to provide induction charging to an electrical device positioned on the outer cover. However, Suri teaches induction charger 25 in device 10 positioned adjacent to the first cushioning material (Figs. 2 & 5B, the top surface 21a of the electrical charging system 10 is adjacent the first cushioning material and therefore is able to provide induction charging to an electrical device positioned adjacent to the first cushioning material) or positioned along the corner of the couch (Fig. 3B). Hence, it would have been obvious to provide induction charging to an electrical device positioned on the outer cover of the cushioning.
Andrix teaches transverse member or armrest 124 that has cushion on top and inside the transverse member (Fig. 7B).
It would have been obvious before the effective filing date of the claimed invention to incorporate the Andrix into the teachings of Suri to have the second cushioning material being mounted on the transverse member frame in order to have a comfortable armrest for users to rest their arms on.
As to claim 37, Svilar teaches the system of claim 36 wherein a first cushioning material (Fig. 1, 4) comprises an inner cover (Fig. 1, an inner cover 2) mounted on the first cushioning material (Fig. 1, a first cushioning material 4) and an outer cover (Fig. 1, outer cover 1) and further teaches covering material as described herein is comprised of an outer layer (1), and of an inner layer (2).
As to claim 38, Suri teaches the furniture system of claim 36, wherein the first cushioning material has a first depth (Fig. 5B – first cushioning material, the left-hand side 2 has a first depth), and the second cushioning material has a second depth (Fig. 5B – second cushioning material, the right-hand side 2 has a second depth). While Suri does not explicitly discuss the second depth of the second cushioning material is at least 10 mm. Optimizing size, shape, and angle(s) is within the ordinary skill of one in the art. According, it would have been obvious before the effective filing date of the claimed invention to have optimized the depth of the second cushioning material to be at least 10mm, in order to increase comfort for users of different physical shape.

10.	Claim 30 rejected under 35 U.S.C. 103 as being unpatentable over Suri (US Patent 9,853,405) in view of Hampton (US Patent 9,295,339).
As to claim 30, Suri does not explicitly discuss the furniture system of claim 26 wherein the charging surface is on an outer cover comprising polyester, chenille, tweed, linen, velvet, leather, polyester linen, cotton, cotton blend, denim, twill, faux fur, or leather material.
Hampton teaches the upholstery chair cover wherein the at least one first piece of material is selected from the group consisting of: cotton, linen, silk, leather, polyester, acrylic, olefin, rayon, viscose, and nylon (claim 7).
It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Hampton into the teachings of Suri in order for one would be able to pick any type of outer cover material as desired. It is purely design choice.

11.	Claim 35 rejected under 35 U.S.C. 103 as being unpatentable over Suri (US Patent 9,853,405) in view of Bennett (2011/0109163).
	As to claim 35, Suri does not explicitly discuss the furniture system of claim 26 wherein the first cushioning material forms a removable lid that when removed from the furniture system provides access to the induction charger.
	Bennett teaches a backup energy supply system comprising a self-charging system and a rotatable openable lid providing accessibility to the system where the backup energy supply system is housed in a console wherein the console is a residence having the appearance of an ottoman or an interior furniture item (claim 18); and a backup energy supply system comprising a self-charging system and a rotatable openable lid providing accessibility to the system ([0012]).
It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Bennett into the teachings of Suri for the purpose of rotatable openable service lid that providing accessibility to the system for maintenance.
Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYNH H NGUYEN whose telephone number is (571)272-7489. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is -available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUYNH H NGUYEN/Primary Examiner, Art Unit 2652